Citation Nr: 0805492	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-35 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right distal lower extremity shrapnel wound, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which denied the benefit sought on appeal.

The veteran was scheduled for a hearing before the Board in 
Washington, DC, in March 2006, but cancelled his request and 
did not ask that the hearing be rescheduled. Therefore, his 
request for a hearing is considered withdrawn. See 38 C.F.R. 
§ 20.702 (e) (2007).

By rating action in March 1972 service connection was granted 
for a right leg scar wound and a noncompensable rating was 
assigned.  Subsequently, by rating action in November 1982 
the rating was increased to 10 percent, and the disability 
was recharacterized as retained shrapnel fragments, with 
intermittent foreign body reaction.  The disorder has 
remained evaluated as 10 percent disabling since, although 
the disability was recharacterized in September 2004 as 
shrapnel wound, right distal lower extremity.

By rating action in August 2005 service connection was 
granted for limitation of right ankle motion secondary to the 
shrapnel wound, right distal lower extremity  and a 10 
percent rating was assigned.  That disability is not the 
subject of a perfected appeal before the Board.


FINDING OF FACT

The residuals of shrapnel wound, right distal lower 
extremity, are productive of no more than moderate impairment 
of Muscle Group XII function.


CONCLUSION OF LAW

The criteria for an increased rating for a right distal lower 
extremity shrapnel wound have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.55, 4.56, 4.73, Diagnostic Code 
5312 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July 2004 
correspondence and the August 2005 statement of the case of 
the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant and notice of what 
part VA will attempt to obtain.  VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim, and as warranted by 
law, affording VA examinations.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession.  
While the appellant may not have received full notice prior 
to the initial decision, after pertinent notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated in an August 2005 rating decision.  The 
claimant was provided the opportunity to present pertinent 
evidence. 

Criteria

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is the responsibility of the Board to weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). 
That responsibility is particularly onerous where medical 
opinions diverge. At the same time, the Board is mindful that 
it cannot make its own independent medical determinations and 
that there must be plausible reasons for favoring one medical 
opinion over another. Evans v. West, 12 Vet. App. 22, 30 
(1999).

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify various disabilities.   In 
cases of evaluation of orthopedic injuries, there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination. See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

A moderate disability of the muscles is defined as a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. Consistent with this 
level of disability is a record of in-service treatment of 
the wound. There should also be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability, i.e. loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement. There should also 
be particularly lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles. At this level of disability, objective 
findings indicate exit scars, a short track of missile 
through muscle tissue. Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound with a record of cardinal signs and symptoms consisting 
of loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement. In addition, if present, the evidence of inability 
to keep up with work requirements should be considered. 
Objective findings should include (if present) exit scars 
indicating track of missile through one or more muscle 
groups, indications on deep palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side. Tests of strength and endurance 
compared with sound side should demonstrate positive evidence 
of impairment. 38 C.F.R. § 4.56(d)(3).

Background

The service medical records reflect that the veteran 
sustained a shell fragment wound injury to the lower third of 
his right leg in May 1970 while in Vietnam. The injury was 
cleaned and debrided in the field and he was returned to 
duty.  

On VA examination conducted in February 1972, five months 
after his service discharge, the examiner noted a mortar 
wound to the right leg. The wound was sutured and the veteran 
was returned to duty. Examination revealed the possibility of 
remaining metal fragments in the wound area; but there were 
no complaints from the veteran.  The diagnosis was right leg 
scar wound.

In a July 1982 VA examination the veteran reported a year and 
a half year history of severe pain with loss of strength in 
the right ankle triggered as a result of his shrapnel wound 
in service.  Examination revealed a two and a half centimeter 
by three and a half centimeter scar, nine centimeters 
proximally from the medial malleous of the leg with thin skin 
and apparent retained fragments.  X-rays revealed multiple 
metal fragments. The diagnosis was retained shrapnel 
fragments of the leg with intermittent foreign body reaction. 

In an August 1992 VA examination the veteran reported wearing 
support hose and using hot compresses and pain medication. 
The right leg injury would flare up every year with localized 
cellulitis but no drainage of purulent material. The veteran 
had pain in the lower leg and right ankle when squatting. 
There was no tissue swelling or bony deformation noted.  The 
diagnosis was residuals of a shrapnel wound right lower leg 
with possible retained shrapnel fragments, and chronic 
synovitis right ankle.

In an April 2000 VA examination the examiner noted a scar on 
the right distal tibia 10 cm. above the medial malleous 
measuring 3 cm, by 11/2 cm.  It was intact, healed, with good 
adherence and without edema.  It was slightly hyperpigmented 
with a smooth texture and not elevated.  The diameter of the 
right tibia/fibula at the midpoint of the traumatic scar was 
8 inches. On the left leg at 10 cm. above the medial malleous 
it measured 81/2 inches.  The scar was tender to palpation 
without edema or ecchymosis.  There was no apparent shrapnel 
noted. X-rays were normal without any radiopaque foreign 
bodies.  The diagnosis was traumatic soft tissue injury right 
medial distal tibia, healed without radiopaque foreign 
bodies.

In an August 2004 VA examination the veteran reported 
increased pain in the right medial distal lower right 
extremity with radiation of pain into the upper thigh.  The 
veteran was taking Gabapentin for pain.  He had no complaints 
related to the shell fragment wound scar.  He reported that 
some fragments were removed while the rest worked there way 
out over the years.  He walked with a limp and used a cane. 
He also wore a chemical heat bandage over the distal right 
lower extremity.  The examiner noted an unremarkable scar on 
the right distal tibia measuring 1 inch by 11/2 inches. The 
scar was tender to palpation with some subcutaneous 
swellings.  X-rays revealed no shrapnel. 

In an April 2005 VA examination the veteran reported severe 
pain and weakness from the right ankle to the hip.  The 
examiner was asked to opine whether these complaints of nerve 
and joint to muscle problems were causally related to the 
service connected shell fragment wound.  The examiner noted 
that the veteran reported in a wheelchair with two crutches 
on the back of the chair.  He wore a post op shoe on the 
right foot (not from surgery but because he felt it was more 
comfortable), and a TENS unit with a battery hooked to his 
right side and two wires going down the outer right thigh to 
4 pads, 2 on the anterior and 2 on the posterior right leg 
about 14 cm. proximal to the malleoli of the ankle.  He 
seemed protective when the area was examined. 

The diameter of the right calf was three quarters of a 
centimeter less than the left calf.  There was no swelling, 
or edema of the feet or legs.  There were no corns, calluses, 
or open wounds.  The skin color and temperature of both legs 
were about the same.  There was no increased sweating or 
perspiration.  Leg lengths were equal, pulse was intact and 
ankle and knee jerks were 2+ bilaterally.  Range of motion of 
the right ankle was limited.  The right leg pain centered on 
the site of the oval skin lesion of the medial right leg 
about 5 to 6 cm. proximal to the medial malleous right ankle.  
There was no localized swelling of the subcutaneous tissue.  
The scar was quite tender to touch.  There was an inner 
lighter or decreased pigmented area like a bull's-eye.  There 
was an outer darker band 3 cm. by 2 cm. around the entire 
circular skin lesion. X-rays of the tibia fibula revealed no 
metallic radiopaque shrapnel.

The examiner noted that based on the examination, review of 
the claims file, recent normal x-ray findings, negative CAT 
scan except for minimal stranding of subcutaneous tissues of 
the lower right leg leg, and a normal MRI and bone scan of 
the right leg that:

There (are) no orthopedic objective 
findings of his right lower extremity to 
account for the degree of pain that he 
alleges in his right lower extremity and 
his use of a TENS unit, crutches, 
wheelchair, and a post op shoe secondary 
to his military service connected 
shrapnel injury of 1970 to his right leg 
other than the sensitive skin lesion of 
the medial aspect of the distal right 
leg.  There is some decrease in 
circumference of calf of right leg 
compared to his left leg which is 
probably from favoring his right leg. In 
addition an (electromyograph) and nerve 
conduction study was performed on 
2/25/2004 by [physician] and was normal.

It is my opinion that his current nerve, 
joint and muscle condition of his right 
lower extremity from ankle to hip are 
less likely than not secondary to his 
service connected shrapnel wound of 1970 
based on my examination of April 21, 
2005, review of C-file, and findings of 
recent x-rays, CAT Scan, bone scan, MRI 
and nerve conduction studies .....  He does 
have a sensitive skin and subcutaneous 
tissue scar of the distal medial right 
leg about 5-6 cm proximal to the medial 
malleous of his right ankle secondary to 
the service connected shrapnel wound of 
1970.

Analysis

Initially service connection was granted for a right leg scar 
wound and a noncompensable rating was assigned under skin 
Code 7805, by rating action in March 1972.  A November 1982 
rating decision recharacterized the disability as retained 
shrapnel fragments, with intermittent foreign body reaction; 
and increased the rating to 10 percent.  It was still 
evaluated analogous to a skin disorder.

The veteran's disability was once again recharacterized in 
September 2004 to shrapnel wound, right distal lower 
extremity; and the rating code was changed once again.  
Currently, the veteran's service-connected shrapnel wound, 
right distal lower extremity, is rated under Diagnostic Code 
5312, impairment to Muscle Group XII, which includes the 
muscles of the anterior leg group (tibialis anterior, 
extensor hallucis longus, and peroneus tertius). The 
functions of this muscle group include dorsiflexion, 
extension of the toes, and stabilization of the arch. A 
noncompensable rating is assigned if impairment of this 
muscle group is slight, a 10 percent rating is assigned for 
moderate impairment, and a 20 percent rating is assigned for 
moderately severe impairment. Id.

In this case, the veteran's primary objective residual of his 
wound is a tender and painful scar, and pain with walking or 
sitting.  A VA examiner in April 2005 found no objective 
orthopedic findings to account for the degree of subjective 
pain reported in the veteran's right lower extremity other 
than the sensitive skin lesion of the medial aspect of the 
distal right leg.  While there was some decrease in 
circumference of the right calf this was opined to be from 
favoring his right leg.  Electromyograph and nerve conduction 
studies of the right leg were normal.  As such, the objective 
evidence reveals not more than a moderate muscle disability.  
The veteran does not meet any criterion indicative of a 
moderately severe disability of Muscle Group XII.  That is 
there are no objective findings of exit scars indicating 
track of missile through one or more muscle groups, 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.

Hence, the preponderance of the evidence is against the 
claim. As the evidence is not in equipoise, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome. 38 U.S.C.A. § 
5107(b). 

The claim is denied.


ORDER

The appeal is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


